DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach a refrigeration appliance or domestic refrigeration appliance as recited in claims 1, 10 and 13  in particular, the limitation 
“at least one web interconnecting said sleeve and said resiliently expandable pipeline” as recited in claim 1;
“said insulation material layer having a region facing away from said storage chamber, and said sleeve surrounding said resiliently expandable pipeline without play at least in said region of said insulation material layer facing away from said storage chamber” as recited in claim 10; and 
“said sleeve and said resiliently expandable pipeline being formed in one piece, said sleeve and said resiliently expandable pipeline being extruded” as recited in claim 13, respectively are not disclosed or taught in the prior art of record. The prior art of record fails to anticipate or render obvious of the structure and connection relationship between the sleeve and the resiliently expandable pipeline. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KUN KAI MA/Primary Examiner, Art Unit 3763